DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2014/0349225 (hereinafter referred to as Yamamoto).
Yamamoto, in the abstract, and in [0073]-[0078], discloses a radiation sensitive resin comprising a polymer, an acid generator, and a solvent, and in [0142], [0170], and on page 12, right 

    PNG
    media_image1.png
    121
    158
    media_image1.png
    Greyscale

And as illustrated above discloses the claimed X can include a carbonyl group and claimed R1 can be the claimed linking group , and the two R3’s together represent the alicyclic structure, the R2 can be a monovalent hydrocarbon (is the claimed alkyl group, methyl). Yamamoto, in [0124], discloses the claimed second structural unit (2-1) (claims 1-5, 8-11, 14-20).  Yamamoto, in [0010], and [0882]-[0883] discloses coating the radiation-sensitive resin composition (photoresist) on a substrate (upper face of the substrate) and performing exposure to the coated resist film and developing the exposed resist in an organic solvent 
Response to Arguments
Applicant’s arguments, see Remarks, filed in the Amendment filed October 16, 2020, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-20, see paragraph no. 3, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 15, 2021.